Citation Nr: 0029189	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1994 for a grant of service connection for facial scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant has argued that there was 
clear and unmistakable error (CUE) in a rating decision of 
1946 denying him service connection for facial scarring.  In 
1982 the Board addressed the claim of service connection for 
facial scarring on the merits and determined that service 
connection was not warranted.  This decision of the Board has 
subsumed all previous rating decisions on this issue such 
that CUE cannot be asserted relative to any earlier rating 
decisions of the RO.  Under the doctrine of delayed-
subsuming, a Board decision that considers and rejects a 
claim on the merits can subsume previous, unappealed RO 
decisions.  Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. 
Cir. 1998), aff'g Donovan v. Gober, 10 Vet. App. 404, 407-09 
(1997), cert. denied, 119 S.Ct. 1255 (1999); see also Donovan 
v. Gober, 11 Vet. App. 2, 4 (1997) (per curiam order) 
(Steinberg and Kramer, JJ., concurring) (identifying the 
"delayed-subsuming" doctrine); Dittrich v. West, 163 F.3d. 
1349 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 1499 (1999) 
(affirming the delayed-subsuming doctrine).

Subsequently, the United States Court of Appeals for the 
Federal Circuit has held that if an intervening Board 
decision does not decide the same claim that was at issue in 
the previous RO decision, the RO decision is not subsumed.  
Brown v. West, 203 F3d 1378 (Fed. Cir. 2000).  However, in 
the present case, the 1982 Board decision included a de novo 
review of the claim and since the 1982 Board decision decided 
the same claim that was at issue in the 1946 RO decision, the 
1946 RO decision is subsumed.  In a case in which the Board 
decision subsumes an unappealed RO determination, the veteran 
may not challenge the original RO determination as containing 
CUE on collateral attack, but must proceed before the Board 
and urge that there was CUE in the Board decision that 
subsumed the unappealed RO action.  Brown, slip op. at 7.  
Since there has been no claim that the 1982 Board decision 
contains CUE, that matter is not before the Board.


FINDINGS OF FACT

The appellant applied to reopen his claim for service 
connection for facial scars on November 16, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 16, 
1994 have not been met.  38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to an effective 
date prior to November 16, 1994 for service connection for 
facial scarring.

The appellant's application to reopen his claim for service 
connection for facial scarring was received on November 16, 
1994.  In general, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose whichever is the later.  
38 C.F.R. § 3.400 (1999). 

It is not shown that the appellant filed to reopen his claim 
prior to November 16, 1994.  Since this is the date of 
receipt of claim, an effective date prior to November 16, 
1994 is not warranted.




ORDER

Entitlement to an effective date prior to November 16, 1994, 
for entitlement to service connection for facial scarring is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

